DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 05/30/2020  have been considered and are persuasive thereby claim and drawing objections are hereby withdrawn.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/18/2022 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	
Allowable Subject Matter
	Claims 1-13 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 05/30/2020.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim1, for example: in a microscope system, having an illumination device with at least two laser beams that are coupled into a microscope; at least one support element has a changeable height such that a vertical distance between an instrument platform and a main platform is changeable; and a height-changeable microscope stage is configured to dispose an object plane that is defined by the microscope stage at a changeable vertical distance from the main platform such that a vertical extent of the object region is changeable, whereby the at least two laser beams remain overlaid in time and/or space, even in a case of a change in the vertical extent of an object region.
	Claims 1-13 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, all laser beams are coupled into the microscope  by the input coupling port and are imaged, overlaid in time and space, on the sample. 
Further, two or more lasers can be combined in interference-free fashion and can remain stable in terms of their position with respect to one another, both in time and space. The laser beams are superimposed in space and time on the instrument platform and subsequently coupled into the microscope directly, i.e., without optical fibers that could change the beam profile and/or the temporal superposition, such that a high long-term stability is ensured. By contrast, the effects on account of a Z-adjustment of the objective for focusing are minimal or neglectable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 27, 2022